96 Ill. App. 2d 355 (1968)
239 N.E.2d 144
People of the State of Illinois ex rel. the Department of Public Health, State of Illinois, Plaintiff-Appellee,
v.
Bud Brown, et al., Defendants-Appellants.
Gen. No. 67-59.
Illinois Appellate Court  Fifth District.
July 16, 1968.
*356 Durr & Durr, of Edwardsville, for appellants.
William G. Clark, Attorney General of State of Illinois, of Chicago (John J. O'Toole and Donald J. Veverka, Assistant Attorneys General, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE GOLDENHERSH.
Appeal dismissed.
Not to be published in full.